Title: To Benjamin Franklin from Dumas & Mallet, 4 July 1777: résumé
From: Dumas & Mallet
To: Franklin, Benjamin


<Geneva, July 4, 1777, in French: Republicans are always interested in new republicans: common principles bind them together, and the heart approves. If commercial interests are also shared, the bond becomes a chain between two worlds. Our firm offers silk cloth, woolen stockings, clocks, and other articles, to be sent either to Frédéric Romberg & fils at Ostend or to Gamba & Archdeacon at Dunkirk, but will have nothing to do with ocean transport while the British are so active in intercepting ships.>
